

115 HR 3947 IH: Automatic Gunfire Prevention Act
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3947IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Cicilline (for himself, Ms. Adams, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brady of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Capuano, Mr. Carbajal, Mr. Cárdenas, Mr. Carson of Indiana, Ms. Castor of Florida, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Mr. Cleaver, Mr. Cohen, Mr. Conyers, Mr. Courtney, Mr. Crist, Mr. Crowley, Mr. Cummings, Mrs. Davis of California, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Mr. Espaillat, Ms. Eshoo, Ms. Esty of Connecticut, Mr. Evans, Ms. Frankel of Florida, Mr. Gallego, Mr. Garamendi, Mr. Grijalva, Mr. Gomez, Mr. Gutiérrez, Ms. Hanabusa, Mr. Hastings, Mr. Heck, Mr. Higgins of New York, Mr. Himes, Ms. Norton, Mr. Huffman, Ms. Jackson Lee, Ms. Jayapal, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mr. Keating, Mr. Kennedy, Mr. Kihuen, Mr. Kildee, Mr. Langevin, Mrs. Lawrence, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Lipinski, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Ms. Michelle Lujan Grisham of New Mexico, Mr. Ben Ray Luján of New Mexico, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. Meeks, Ms. Moore, Mr. Moulton, Mrs. Murphy of Florida, Mr. Nadler, Mr. Nolan, Mr. Norcross, Mr. Pallone, Mr. Panetta, Mr. Payne, Mr. Perlmutter, Ms. Pingree, Mr. Pocan, Mr. Price of North Carolina, Mr. Raskin, Miss Rice of New York, Ms. Rosen, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Ryan of Ohio, Mr. Sablan, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Scott of Virginia, Mr. Serrano, Ms. Shea-Porter, Mr. Sherman, Mr. Sires, Ms. Slaughter, Mr. Soto, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Ms. Tsongas, Ms. Velázquez, Mr. Walz, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Mrs. Watson Coleman, Ms. Clarke of New York, Mrs. Dingell, Mr. Doggett, Mr. Ellison, Mr. Foster, Mr. Khanna, Mr. Krishnamoorthi, Mr. Sean Patrick Maloney of New York, Ms. Meng, Mr. Quigley, Mr. Rush, Mr. Schrader, and Ms. Speier) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the possession or transfer of certain firearm accessories, and for other purposes.
	
 1.Short titleThis Act may be cited as the Automatic Gunfire Prevention Act. 2.Prohibition on possession of certain firearm accessoriesChapter 44 of title 18, United States Code, is amended—
 (1)in section 922, by inserting after subsection (u) the following:  (v) (1)Except as provided in paragraph (2), on and after the date that is 180 days after the date of enactment of this subsection, it shall be unlawful for any person to import, sell, manufacture, transfer, or possess, in or affecting interstate or foreign commerce, a trigger crank, a bump-fire device, or any part, combination of parts, component, device, attachment, or accessory that is designed or functions to accelerate the rate of fire of a semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.
 (2)This subsection does not apply with respect to the importation for, manufacture for, sale to, transfer to, or possession by or under the authority of, the United States or any department or agency thereof or a State, or a department, agency, or political subdivision thereof.; and
 (2)in section 924(a)(2), by striking , or (o) and inserting (o), or (v). 